DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the phosphate in the metal phosphate" in ln 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the term “preferably” in ln 4, 8, 10, 14 and 17, which renders the claim indefinite. It is not clear whether limitations following the term “preferably” are part of the claimed invention. 
Regarding claim 5, the phrase "for example" in ln 11, 14 and 18, renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
claim 5, the phrase "such as" in ln 3, renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
While not a suggestion of claim language, all limitations that follow the terms “preferably”, “for example” and “such as” are treated as optional and not required.
Appropriate correction is required. 

Claim 7 recites the term “preferably” in ln 3 and 4, which renders the claim indefinite. It is not clear whether limitations following the term “preferably” are part of the claimed invention. 
While not a suggestion of claim language, all limitations that follow the term “preferably” are treated as optional and not required.
Appropriate correction is required. 

Regarding claim 8, the phrase "for example" in ln 4, renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  The entire process of ln 5-14 follows the phrase “for example”. 
Ln 13 of claim 8 recites the term “preferably” which renders the claim indefinite. It is not clear whether limitations following the term “preferably” are part of the claimed invention. 
claim 8, the phrase "such as" in ln 12, renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
While not a suggestion of claim language, all limitations that follow the terms “for example”, “preferably” and “such as” are treated as optional and not required.
Appropriate correction is required. 

Regarding claim 9, the term, "preferably" in ln 2, 4 and 5, renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  
While not a suggestion of claim language, all limitations that follow the term “preferably” are treated as optional and not required.
Appropriate correction is required. 

Regarding claim 10, the term, "preferably" in ln 7, renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  
While not a suggestion of claim language, all limitations that follow the term “preferably” are treated as optional and not required.
Appropriate correction is required. 
        
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The instant claims contain the transitional phrase “comprising”.  Per MPEP 2111.03 ‘The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps'.  This open-ended definition has been taken into consideration in the following rejections.  
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0186053 A1 to Min et al. (hereinafter Min).
Regarding claim 1, Min discloses a surface-modified fluoride luminescent material (Fig. 12 and para [0118]), wherein the luminescent material comprises a substrate (54) wherein the substrate is AxMFy:Mn4+ (para [0118]), an inorganic coating layer (55a) wherein the inorganic coating layer is AxMFy (para [0118] and [0120]) and an organic coating layer (55b) (para [0118]), the inorganic coating layer being coated on the outer surface of the substrate, and the organic coating layer being coated on the 4+ is a luminescence center ion (activator, para [0048]).

Regarding claim 2, Min discloses the surface-modified fluoride luminescent material according to claim 1, wherein x is an absolute value of the charge of [MF] ion, and y is 6 (para [0048]).

Regarding claim 3, Min discloses the surface-modified fluoride luminescent material according to claim 1, wherein the inorganic coating layer is a single layer and the organic coating layer coated on the outer surface of the inorganic coating layer is a single layer (Fig. 12 and para [0118]).

Regarding claim 4, Min discloses the surface-modified fluoride luminescent material according to claim 1, wherein the organic coating layer is at least one of organic carboxylic acid and organic amine (para [0121]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The instant claims contain the transitional phrase “comprising”.  See MPEP 2111.03, cited above.  This open-ended definition has been taken into consideration in the following rejections.  
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0329770 A1 to Kaneyoshi et al. (hereinafter Kaneyoshi).
Regarding claims 1 and 2, Kaneyoshi discloses a surface-modified fluoride luminescent material (para [0072]), wherein the luminescent material comprises a substrate wherein the substrate is AxMFy:Mn4+ (para [0026]) and an inorganic coating layer wherein the inorganic coating layer is AxMFy (para [0026]) wherein A is selected from one of alkali metals Li, Na, K, Rb and Cs and a combination thereof; M is selected from one of Ti, Si, Ge, Sn and Zr, and a combination thereof; x is an absolute value of the charge of [MFy] ion; y is 6; and Mn4+ is a luminescence center ion (para [0020] and [0026]).
The coatings comprise both A2MF6 and an organic coating (para [0075]).  
The reference does not expressly disclose that the inorganic coating layer is coated on the outer surface of the substrate, and that the organic coating layer is coated 

Regarding claim 3, Kaneyoshi discloses the surface-modified fluoride luminescent material according to claim 1, wherein the inorganic coating layer can be a single layer or multiple layers, and the organic coating layer coated on the outer surface of the inorganic coating layer can also be a single layer or multiple layers (coating treatment may be repeated one or more times, para [0081]).

Regarding claim 4, Kaneyoshi discloses the surface-modified fluoride luminescent material according to claim 1, wherein the organic coating layer is at least one of alkoxysilane (para [0019]) and organic amine (para [0016]).

Regarding claim 5, Kaneyoshi discloses the surface-modified fluoride luminescent material according to claim 1, wherein
preferably the alkoxysilane is Si(OR1)3(R2), wherein R1 is C1-6 alkyl, and R2 is C1-20 alkyl or C1-20 alkenyl; for example, the alkoxysilane is selected from methyl trimethoxysilane, ethyl trimethoxysilane, and n-propyl trimethoxysilane (para [0068]-[0069]); and 

This rejection is based on the interpretation set forth in para #4, above.

Regarding claim 6, Kaneyoshi discloses a preparation method for the surface-modified fluoride luminescent material according to claim 1, comprising the following steps: 
(1) dissolving the compound AxMFy in hydrofluoric acid solution to form a saturated solution (para [0021], [0073] and [0075]); 
(2) adding the substrate AxMFy:Mn4+ into the saturated solution in step (1) (para [0021]), and obtaining a substrate AxMFy:Mn4+ coated with inorganic coating layer AxMFy, which is denoted as AxMFy:Mn4+@AxMFy (para [0078] and [0088]) by ion exchange reaction (para [0091]); 
(3) preparing an organic solution (para [0049]); 
(4) mixing the substrate AxMFy:Mn4+ coated with inorganic coating layer AxMFy obtained in step (2) with the organic solution in step (3) (repeating the coating process, para [0081]), heating and stirring the mixture (para [0048]) until the organic solvent is removed (para [0048]), to give the surface-modified fluoride luminescent material, 
wherein A is selected from one of alkali metals Li, Na, K, Rb and Cs, or a combination thereof: 

x is an absolute value of the charge of [MFy] ion; y is 6; and Mn4+ is a luminescence center ion (para [0020] and [0026]).
Kaneyoshi does not expressly recite the structure AxMFy:Mn4+@AxMFy@organic layer.  However, it would be obvious to one of ordinary skill in the art to place the inorganic coating layer on the surface of the substrate and to place the organic coating on the surface of the inorganic coating layer, thereby providing the particular structure AxMFy:Mn4+@AxMFy@organic layer, to prevent water from acting on the red phosphor from the outside and thereby prevent the red phosphor from degrading its emission properties in a high humidity environment (para [0082]).

Regarding claim 7, Kaneyoshi discloses the preparation method according to claim 6, but fails to expressly disclose wherein in step (2), the mass ratio of the substrate AxMFy:Mn4+ to the compound AxMFy in the saturated solution in step (1) is 10:1- 1:5, and preferably, 1:1 and fails to expressly disclose wherein preferably, in step (2), the ion exchange process is performed at 0-100 °C, and preferably, at 25-80 °C.  However, see MPEP 2144.05(II)(A), which states that ‘Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical’.  One of ordinary skill in the art is expected to arrive at the optimal concentration ratio and temperature via routine experimentation.  
This rejection is based on the interpretation set forth in para #5, above.
claim 8, Kaneyoshi discloses the preparation method according to claim 6, wherein in step (3), the organic solution (para [0025]) is at least one of an alkoxysilane solution (para [0031]) and an organic amine solution (para [0028]), and the preparation process for the solution is, for example: 
dissolving an alkoxysilane or an organic amine in an organic solvent (para [0074]), wherein the organic solvent is at least one selected n-hexane, and cyclohexane (para [0074]). 
As discussed above, all limitations after the phrase “for example” are treated as optional and not required.  
This rejection is based on the interpretation set forth in para #6, above.

Regarding claim 9, Kaneyoshi discloses the preparation method according to claim 6, wherein in step (4), the temperature of the heating and stirring is 0 to 100 C (para [0040]), which overlaps the instantly claimed ranges of at least 30 °C, and preferably, at least 50 °C.  See MPEP 2144.05(I), which states that ‘In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists’.  Also see MPEP 2144.05(II))(A), cited above.
The reference is silent regarding the limitation “preferably, in step (4), the mass ratio of the substrate AxMFy:Mn4+ coated with inorganic coating layer AxMFy to the organic solution is 5:1-1:20, and preferably, 1:1-1:5”.  However, see MPEP 2144.05(II)(A), cited above.  One of ordinary skill in the art is expected to arrive at the optimal concentration ratio via routine experimentation.
This rejection is based on the interpretation set forth in para #7, above.
claim 10, Kaneyoshi disclose the method according to claim 6, wherein in step (2), the AxMFy:Mn4+ is A2MF6:Mn4+, wherein
the A2MF6:Mn4+ is selected from K2TiFs:Mn4+, K2SiFe:Mn4+, Na2SiF6:Mn4+, Na2TiF6:Mn4+, K2GeF6:Mn4+, Na2SnF6:Mn4+, Cs2TiF6:Mn4+ and Cs2SiF6:Mn4+ (para [0026]); and 
preferably, in step (1), the AxMFy is selected from A2MF6, wherein the A2MF6 is selected from K2TiF6, K2SiF6, Na2SiF6, Na2TiF6, K2GeF6, Na2SnFe6, Cs2TiF6 and Cs2SiF6 (para [0021]).
This rejection is based on the interpretation set forth in para #7, above.

Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Min.
Regarding claim 5, Min discloses the surface-modified fluoride luminescent material according to claim 1, wherein 
preferably, the organic carboxylic acid is R3COOH, wherein R3 has 4 to 18 carbon atoms (para [0121]) which encompasses R3 as C1-30 alkyl groups.
This rejection is based on the interpretation set forth in para #4, above.

Regarding claim 6, Min discloses a preparation method for the surface-modified fluoride luminescent material according to claim 1 (Fig. 15), comprising the following steps: 
(1) dissolving the compound AxMFy in hydrofluoric acid solution to form a saturated solution (para [0048]); 

(3) preparing an organic solution (para [0139]); 
(4) mixing the substrate AxMFy:Mn4+ coated with inorganic coating layer AxMFy obtained in step (2) with the organic solution in step (3) (para [0139]-[0141]), and heating and stirring (sonification, para [0137]) the mixture until the organic solvent is removed (or alternatively dried, para [0137]), to give the surface-modified fluoride luminescent material, which is denoted as AxMFy:Mn4+@AxMFy@organic layer (54@55a@55b, Fig. 12),
wherein A is selected from one of alkali metals Li, Na, K, Rb and Cs, or a combination thereof (para [0035]): 
M is selected from one of Ti, Si, Ge, Sn and Zr, or a combination thereof (para [0036]); 
x is an absolute value of the charge of [MFy] ion (para [0037]); y is 4, 5, 6 or 7 (para [0038]); and Mn4+ is a luminescence center ion (activator, para [0048]).

Regarding claim 7, Min discloses the preparation method according to claim 6, but fails to expressly disclose the limitation “wherein in step (2), the mass ratio of the substrate AxMFy:Mn4+ to the compound AxMFy in the saturated solution in step (1) is 
Min is silent regarding the limitation “preferably, in step (2), the ion exchange process is performed at 0-100 °C, and preferably, at 25-80 °C”.  However, with no temperature expressly recited, one of ordinary skill in the art would expect the reaction to occur at ambient temperature or about 25 C, which falls within the instantly claimed range of 0-100 °C, absent evidence to the contrary. Also see MPEP 2144.05(II)(A), cited above.
This rejection is based on the interpretation set forth in para #5, above.

Regarding claim 8, Min discloses the preparation method according to claim 6, wherein in step (3), the organic solution is at least one of an organic carboxylic acid solution and an organic amine solution (para [0121]).
As discussed above, all limitations that follow the phrase “for example” are treated as optional and not required and not required. 
This rejection is based on the interpretation set forth in para #6, above.

Regarding claim 9, Min discloses the preparation method according to claim 6, but fails to expressly disclose wherein in step (4), the temperature of the heating and stirring is at least 30 °C, and preferably, at least 50 °C; 

However, see MPEP 2144.05(II)(A), cited above.  One of ordinary skill in the art is expected to arrive at the optimal concentration ratio and temperature via routine experimentation.  
This rejection is based on the interpretation set forth in para #7, above.

Regarding claim 10, Min discloses the method according to claim 6, wherein in step (2), the AxMFy:Mn4+ is selected from A2MF6:Mn4+ and A3MFe:Mn4+, wherein
the A2MF6:Mn4+ is selected from K2TiF6:Mn4+, K2SiF6:Mn4+, Na2SiF6:Mn4+, Na2TiF6:Mn4+ (para [0039]), K2GeF6:Mn4+, Na2SnF6:Mn4+, Cs2TiF6:Mn4+ and Cs2SiF6:Mn4+ (para [0035]-[0036], when A is K, Na or Cs and M is Ge, Sn, Si or Ti); and 
preferably, in step (1), the AxMFy is selected from A2MF6 and A3MF6, wherein the A2MF6 is selected from K2TiF6, K2SiF6, Na2SiF6, Na2TiF6 (para [0120]), K2GeF6, Na2SnF6, Cs2TiF6 and Cs2SiF6 (para [0035]-[0036], when A is K, Na or Cs and M is Ge, Sn, Ti or Si).
This rejection is based on the interpretation set forth in para #8, above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5695685 to Chau (teaches ion exchange for coating .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        

/Matthew E. Hoban/Primary Examiner, Art Unit 1734